Citation Nr: 1641485	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-25 028	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for chronic kidney disease.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement a higher initial rating for the PTSD with depression not otherwise specified (NOS), rated 30-percent disabling prior to November 14, 2015, and as 50-percent disabling since.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968, including combat in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

The Board subsequently remanded these and other claims in December 2014 and August 2015 for further development.  An intervening April 2015 decision, however, granted one of those other claims - namely, of entitlement to service connection for bilateral tinnitus (i.e., ringing in the ears).  A 10 percent rating was assigned for the tinnitus retroactively effective from November 21, 2008, so back to the date of receipt of that claim.  There is no higher rating for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), citing 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Also, the Board's more recent August 2015 decision conversely denied a claim of entitlement to service connection for bilateral hearing loss.  So those claims are no longer at issue in this appeal.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of entitlement to service connection for hypertension and chronic kidney disease unfortunately require still more development, so the Board is again REMANDING them to the RO via the Appeals Management Center (AMC).  However, the Board is going ahead and deciding - indeed granting - the remaining claim for a higher rating for the PTSD with depression NOS.


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's acquired psychiatric disorder has at most been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; and difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. 

2.  On the other hand the preponderance of the evidence shows that the Veteran's acquired psychiatric disorder has not been productive of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria are met for a higher initial schedular disability rating of 70 percent, though no greater, for the PTSD with depression NOS.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence (his versus VA's), and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This however is an appeal of the initial disability evaluation assigned following the initial grant of service connection for PTSD with depression NOS and, under such circumstances, any notice defect or deficiency is rendered moot and no further notice under the VCAA is necessary.  This is because the initial intended purpose of the notice has been service inasmuch as the claim, as it arose in its initial context, has been granted, so proven, i.e., substantiated.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 12 (2007).  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Therefore additional VCAA notice in this situation is not required concerning the "downstream" disability rating and effective date elements of the claim.  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided a Supplemental SOC (SSOC), together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability.  See 38 U.S.C.A. § 7105(d).  He therefore has received all required notice concerning this downstream initial-rating claim.

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service, VA, and private treatment records.  The Veteran also has been provided appropriate October 2009 and November 2015 VA examinations.  His request for a hearing also has been honored; moreover, he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the file.  Additionally, the RO/AMC has fully, or at least substantially, complied with the December 2014 and August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Board has no notice of any additional relevant evidence not of record, and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims, VA need provide no further assistance with the development of evidence.

Further concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing:  (i) fully explain the issues and (ii) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the March 2013 Board hearing, to this end, the presiding VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determinations and the elements of the claim that were lacking.  Also, in their questioning and responses, they evidenced their actual knowledge of the type of evidence and information needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the presiding VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conducting of the hearing.  As such, the VLJ complied with the duties set forth in Bryant such that the Board can proceed to adjudicating the claim based on the current record. 


By way of background, the December 2009 rating decision at issue granted the Veteran service connection for PTSD, assigning an initial 30 percent evaluation effective November 21, 2008.  In response he filed a Notice of Disagreement (NOD) with respect to that initially-assigned evaluation and perfected appellate review of the matter later, after receiving an SOC, by also filing a timely Substantive Appeal (VA Form 9 or equivalent).  38 C.F.R. § 20.200.  During the pendency of this appeal, however, an intervening February 2016 rating action granted a higher 50 percent disability evaluation effective November 14, 2015.  The Veteran continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, absent express indication otherwise).  So this appeal now concerns whether he was entitled to an initial rating higher than 30 percent prior to November 14, 2015, and whether he has been entitled to a rating higher than 50 percent since.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board reiterates that the Veteran is appealing the initial assignment of a disability rating and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  If there have been variances in the severity of the disability, the rating must be "staged" to compensate the Veteran for this change.  And this is irrespective of whether the rating at issue is an initial rating of the time contemplated by Fenderson or, instead, an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Indeed, the rating for the Veteran's PTSD with depression NOS already has been staged since he had an initial 30 percent rating for this mental disability prior to November 14, 2015, and has had a higher 50 percent rating since.  But as will be discussed, the Board is granting an even greater 70 percent rating, and for the entire period under review (so from the initial effective date, not just instead as of November 14, 2015).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran's service connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.


A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

During his October 2009 VA examination, the Veteran reported his psychiatric symptomatology, including impairment associated with sleep and his marital relationship.  The examiner further noted that the Veteran reported being highly involved in union and church activities, and of having a strong relationship with his children.  On mental status examination, the Veteran presented with an anxious mood and a history of suicidal ideation.  Further examination revealed that the Veteran experienced recurrent and intrusive thoughts, including nightmares, a diminished interest in significant activities, restricted range of affect, and feelings of estrangement/detachment from others.  The examiner also reported manifestations that included irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 67.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also the Diagnostic and Statistical Manual of Mental Disorders (DSM). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

A November 2010 VA mental health note indicates that the Veteran had previously downplayed his anger symptomatology, and frequently followed drivers in episodes of road rage.  The VA psychiatrist also noted that the Veteran had not spoken to his wife in over one year and that his relationship with his children was very strained.  The Veteran was then prescribed psychiatric medicine to manage his symptoms.  

A December 2010 VA treatment record notes the Veteran treatment for anger and depression symptomatology associated with his psychiatric disability.  Specifically, the Veteran detailed following another driver some 30 miles because of road rage.  The Veteran specifically reported wanting to hurt the driver and endorsed suicidal and homicidal ideation.  At this time, the VA medical care provider indicated that the Veteran isolated himself and regularly experienced intrusive thoughts.  

A December 2012 VA mental health treatment record notes the Veteran's psychiatric disability manifesting with irritability.  The VA healthcare provider specifically noted that the Veteran increasing experienced road rage, which included following drivers.  At this time, Veteran continued to report a strained relationship with his wife and his need to isolate himself because of irritability.  

At a November 2015 VA examination, the Veteran again reported his psychiatric symptoms, including an estranged/strained relationship with his wife and children.  The Veteran specifically noted that he no longer slept in the marital bed and was losing interest in activities that previously were of interest to him.  At this time, the examiner further documented the Veteran's report of intermittent suicidal ideation without any plan or intent, intrusive thoughts, nightmares, and marked physiological reactions to internal or external cues.  The examiner also noted that the Veteran's psychiatric disability manifested in a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulties in establishing and maintaining effective work and social relationships.  This record further notes that the Veteran had been seen four times for his psychiatric disability since the October 2009 VA examination.  

Merits

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation, though no more.


There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases involving adjudication of claims for increased or higher initial ratings for service-connected mental health disabilities.

A common pitfall in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.

The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list, and that "any suggestion that the Board was required...to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased-rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.


Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit Court acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id., at 117.

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit Court endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").  Thus, at the very least, the Board should avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for a particular rating, as such an assessment is inconsistent with the plain language of the regulation and relevant case law.


The Veteran provides a competent and credible account of psychiatric symptomatology, including suicidal and homicidal ideation and strained familial relationships.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence of record also confirms that the psychiatric disability manifests in impaired judgement and thinking, including episodes of road rage, as documented in multiple VA treatment records and the December 2012 VA examination report.  The evidence also details the Veteran's inability to impulse control, resulting in period of unprovoked violence and/or irritability.  The evidence also indicates that the Veteran experiences near continuous anxiety, depression, and suspicion of others.  Further, a November 2010 VA treatment record is consistent with the other evidence of record confirming the Veteran's inability to establish and maintain effective relationships, as he consistently reported being estranged from his wife, and needing to self-isolate because of his irritability with others.  Taken together, with all other evidence of record, the respective October 2009 and November 2015 VA examination reports detail psychiatric manifestations that are most reflect the psychiatric symptomatology contemplated by a 70 percent disability evaluation.  

Although the Veteran's psychiatric disability manifests in episodes of anger/rage and documented homicidal and suicidal ideation, the nature extent of these manifestations is not of the severity contemplated by the 100 percent schedular rating.  Further, the Veteran does have social relationships, albeit strained, reflecting the absence of total social impairment.  Thus, the Board finds the most probative evidence does not support a reasonable finding that the Veteran's service-connected psychiatric disability manifests in total social and occupational impairment and a total schedular rating pursuant to the relevant diagnostic criteria is not warranted.  

In sum, for the entire period under review, a 70 percent disability rating, but no greater, is warranted.  


Extra-schedular Considerations

Additionally, the Board has considered whether the Veteran's disability warrants referral to the Chief Benefits Director of VA''s Compensation and Pension Service under 38 C.F.R. § 3.321 for extra-schedular consideration.  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation(s) is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

The Board finds that the rating criteria and presently assigned disability evaluation (especially the higher 70 percent rating being granted in this decision back to the date of receipt of the claim) contemplate the level of the Veteran's respective disability.  There is evidence that his disability results in functional, social and occupational impairments above and beyond those contemplated by the regular schedular requirements.  So in this circumstance no referral is mandated.


ORDER

A higher initial 70 percent disability rating is granted for the PTSD with depression NOS, subject to the statutes and regulations governing the payment of VA compensation



REMAND

The November 2015 VA examinations opinions obtained in connection with the Veteran's hypertension and kidney disability service-connection claims are inadequate.  With regard to the hypertension opinion, the examiner's opinion does not adequately address competent scholarly evidence suggesting a possible relationship between hypertension and PTSD, for which service connection is in effect.  Further, the VA examination opinion pertaining to the kidney disability does not address competent medical evidence indicating the Veteran's diagnosis of borderline diabetes prior to his transplant, which is significant because diabetes mellitus, type II, is presumptively associated with in-service herbicide exposure.  For the aforementioned reasons, the Board finds the VA examination opinions inadequate and supplementary medical opinions must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also 38 C.F.R. § 4.2.

The record also suggests the Veteran receives ongoing VA and private treatment for the claimed hypertension and kidney disabilities, but records generated since the February 2016 Supplemental Statement of the Case (SSOC) have not been associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  So all more recent records need to be obtained and considered.  

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private hypertension and kidney treatment, hospitalization or evaluation, since February 2016.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA hypertension and kidney treatment or hospitalization records, dated from February 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  After the aforementioned development has been completed, afford the Veteran a VA medical examination addressing his service connection claim for a kidney disability.  The examiner must review the claims file and provide the following information:

A) Identify all kidney pathology present, if any.  

B) With respect to each identified condition, please provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation;  

(ii) is etiologically related to service, including conceded in-service herbicide exposure, and in-service headaches;  

(iii) was caused by a service-connected disability, including PTSD; and

(iv) is aggravated by a service-connected disability, including PTSD.  

The provided opinions must reflect consideration of all relevant evidence of record (e.g., the Veteran's statements, a March 2009 VA primary care record, and "Post-traumatic Stress Disorder and Cardiovascular Disease" by Steve S. Coughlin published in Volume 5 of The Open Cardiovascular Medicine Journal, pp 164-170 (2011) at www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/).  

All necessary tests should be performed and results reported in detail.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  After the aforementioned development has been completed, afford the Veteran a VA medical examination addressing his service connection claim for hypertension.  The examiner must review the claims file and provide the following information:

A) Identify all hypertension pathology present, if any.  

B) With respect to each identified condition, please provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation;  

(ii) is etiologically related to service, including conceded in-service herbicide exposure, and in-service headaches;  

(iii) was caused by a service-connected disability, including PTSD; and

(iv) is aggravated by a service-connected disability, including PTSD.  

The provided opinions must reflect consideration of all relevant evidence of record (e.g., the Veteran's statements, and "Post-traumatic Stress Disorder and Cardiovascular Disease" by Steve S. Coughlin published in Volume 5 of The Open Cardiovascular Medicine Journal, pp 164-170 (2011) at www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/).  

All necessary tests should be performed and results reported in detail.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


